Citation Nr: 1202145	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-35 611	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased initial rating for right knee strain, currently rated 10 percent disabling.  

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION


The Veteran had active duty service from April 1957 to March 1961 and from December 1964 to November 1965. 

The right knee matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2008, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Seattle, Washington.  The TDIU matter comes before the Board on appeal from a rating decision dated in November 2008, by the RO of the VA in Seattle, Washington.  The Veteran perfected an appeal in November 2008 with regard to the effective date assigned for the service-connected condition of left leg thrombophlebitis; however, he withdrew such appeal in a statement filed in April 2011, prior to certification to the Board.  The Veteran perfected an appeal in April 2009 with regard to the denial of service connection for left dropsy foot associated with status post left knee fusion; however, he withdrew such appeal in a statement filed in March 2011, prior to certification to the Board.  Thus, the effective date assigned for the service-connected condition of left leg thrombophlebitis and service connection for left dropsy foot issues are not in appellate status.  See generally 38 U.S.C.A. § 7105 (West 2002). 

The Veteran testified at a Board hearing in September 2011 before the undersigned Veterans Law Judge.  The hearing transcript has been associated with the record.


FINDING OF FACT

On January 6, 2012 the Board was notified that the Veteran died in November 2011.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


